Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 1 of 19 Page ID #:167



  1    CYNTHIA M. GERMANO, Bar No. 151360
       cynthia.germano@bbklaw.com
  2    ROGER K. CRAWFORD, Bar No. 167426
       roger.crawford@bbklaw.com
  3    BEN CARNEY, Bar No. 317206
       Ben.Carney@bbklaw.com
  4    BEST BEST & KRIEGER LLP
       3390 University Avenue, 5th Floor
  5    P.O. Box 1028
       Riverside, CA 92502
  6    Telephone: (951) 686-1450
       Facsimile: (951) 686-3083
  7
       Attorneys for Defendant,
  8    CITY OF COLTON
  9                                UNITED STATES DISTRICT COURT
 10                              CENTRAL DISTRICT OF CALIFORNIA
 11
 12    RICHARD ARAGON, JOEY                      Case No. 5:20-CV-00776-JGB-SPx
       ARMENDAREZ, JONATHAN                      Judge: Hon. Jesus G. Bernal
 13    BOGGS, RAY BRUNO, CON                     Referred to: Magistrate Judge Sheri Pym
       CENDEJAS, ADAM
 14    CHITTENDEN, CHRISTOPHER
       DEANDA, THOMAS DEBELLIS,                  JOINT STIPULATION AND
 15    MICHAEL DELCID, JONATHON                  PROTECTIVE ORDER
       ENGLE, WILMER FLEENOR,
 16    LUKE GRANGER, CALEB
       GUINN, AMANDA HARTEL,
 17    RONALD HELMS, SERVANDO
       HERNANDEZ, RICHARD
 18    HOUSLEY, BRANDON
       HUMPHREY, TY HUTCHISON,
 19    BRIAN KALOUSEK, JUSTIN
       LODARSKI, MICHAEL LOYA,
 20    JEFF MILLER, AARON
       MULHALL, JAKE NOVAK,
 21    NATHAN PALMER, HENRY
       PEREZ, MICHAEL RUSTUN,
 22    STEVEN SANDS, DAVID
       SANTOS, DAVID SILVA, RYAN
 23    STESLICKI, SHAUN TARCON,
       JASON TOOLEY, JOHN VAIL,
 24    KEVIN VALENTIN, STEVEN
       VALLEZ, JUSTIN WEEMS, JAKE
 25    ZAVOSKY, and JEFFREY
       ZUIDEMA, on behalf of themselves
 26    and all similarly situated individuals,
 27                       Plaintiff,
 28

       23152.04326\33138202.1
Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 2 of 19 Page ID #:168



  1
                v.
  2
       CITY OF COLTON,
  3
                          Defendant.
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       23152.04326\33138202.1
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 3 of 19 Page ID #:169



                                      1   I.       PURPOSES AND LIMITATIONS
                                      2            A.       Discovery in this action is likely to involve production of confidential,
                                      3
                                                   proprietary, or private information for which special protection from public
                                      4
                                                   disclosure and from use for any purpose other than prosecuting this litigation may
                                      5
                                                   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
                                      6
                                                   to enter the following Stipulated Protective Order. The parties acknowledge that
                                      7
                                      8            this Order does not confer blanket protections on all disclosures or responses to

                                      9            discovery and that the protection it affords from public disclosure and use extends
                                     10            only to the limited information or items that are entitled to confidential treatment
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                     11            under the applicable legal principles. The parties further acknowledge, as set
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                     12
          LAW OFFICES OF


           P.O. BOX 1028




                                                   forth in Section XIII(C), below, that this Stipulated Protective Order does not
                                     13
                                                   entitle them to file confidential information under seal; Civil Local Rule 79-5 sets
                                     14
                                                   forth the procedures that must be followed and the standards that will be applied
                                     15
                                     16            when a party seeks permission from the Court to file material under seal.

                                     17   II.      GOOD CAUSE STATEMENT

                                     18            A.       This action is likely to involve confidential employee payroll information
                                     19            which implicates the privacy rights of both parties and third parties for which
                                     20
                                                   special protection from public disclosure and from use for any purpose other than
                                     21
                                                   prosecution of this action is warranted. Plaintiffs’ confidential payroll materials
                                     22
                                                   and information consist of, among other things, confidential employee financial
                                     23
                                     24            information, information regarding deductions made from employees’ pay which

                                     25            may implicate confidential medical information, employee social security

                                     26            numbers, information regarding deductions made as a result of court-ordered
                                     27            wage garnishments which may also reveal confidential employee information, and
                                     28

                                           23152.04326\33138202.1
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 4 of 19 Page ID #:170



                                      1            information otherwise generally unavailable to the public, or which may be
                                      2            privileged or otherwise protected from disclosure under state or federal statutes,
                                      3
                                                   court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                      4
                                                   information, to facilitate the prompt resolution of disputes over confidentiality of
                                      5
                                                   discovery materials, to adequately protect information the parties are entitled to
                                      6
                                                   keep confidential, to ensure that the parties are permitted reasonable necessary
                                      7
                                      8            uses of such material in preparation for and in the conduct of trial, to address

                                      9            their handling at the end of the litigation, and serve the ends of justice, a
                                     10            protective order for such information is justified in this matter. It is the intent of
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                     11            the parties that information will not be designated as confidential for tactical
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                     12
          LAW OFFICES OF


           P.O. BOX 1028




                                                   reasons and that nothing be so designated without a good faith belief that it has
                                     13
                                                   been maintained in a confidential, non-public manner, and there is good cause
                                     14
                                                   why it should not be part of the public record of this case.
                                     15
                                     16   III.     DEFINITIONS

                                     17            A.       Action: Richard Aragon, et al. v. City of Colton, Case No. 5:20-CV-00776-
                                     18
                                                   JGB-SPx
                                     19
                                                   B.       Challenging Party: A Party or Non-Party that challenges the designation of
                                     20
                                     21            information or items under this Order.

                                     22            C.       “CONFIDENTIAL” Payroll Information or Payroll Items: Information

                                     23            (regardless of how it is generated, stored or maintained) or tangible things that
                                     24            qualify for protection under Federal Rule of Civil Procedure 26(c), and as
                                     25
                                                   specified above in the Good Cause Statement in Section II
                                     26
                                                   D.       Counsel: Outside Counsel of Record and House Counsel (as well as their
                                     27
                                                   support staff).
                                     28

                                           23152.04326\33138202.1
                                                                                         -2-
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 5 of 19 Page ID #:171



                                      1            E.       Designating Party: A Party or Non-Party that designates information or
                                      2            items that it produces in disclosures or in responses to discovery as
                                      3
                                                   “CONFIDENTIAL.”
                                      4
                                                   F.       Disclosure or Discovery Material: All items or information, regardless of
                                      5
                                                   the medium or manner in which it is generated, stored, or maintained (including,
                                      6
                                                   among other things, testimony, transcripts, and tangible things), that are
                                      7
                                      8            produced or generated in disclosures or responses to discovery in this matter.

                                      9            G.       Expert: A person with specialized knowledge or experience in a matter
                                     10            pertinent to the litigation who has been retained by a Party or its counsel to serve
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                     11            as an expert witness or as a consultant in this Action.
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                     12
          LAW OFFICES OF


           P.O. BOX 1028




                                                   H.       House Counsel: Attorneys who are employees of a party to this Action.
                                     13
                                                   House Counsel does not include Outside Counsel of Record or any other outside
                                     14
                                                   counsel.
                                     15
                                     16            I.       Non-Party: Any natural person, partnership, corporation, association, or

                                     17            other legal entity not named as a Party to this action.

                                     18            J.       Outside Counsel of Record: Attorneys who are not employees of a party to
                                     19            this Action but are retained to represent or advise a party to this Action and have
                                     20
                                                   appeared in this Action on behalf of that party or are affiliated with a law firm
                                     21
                                                   which has appeared on behalf of that party, and includes support staff.
                                     22
                                                   K.       Party: Any party to this Action, including all of its officers, directors,
                                     23
                                     24            employees, consultants, retained experts, and Outside Counsel of Record (and

                                     25            their support staffs).

                                     26            L.       Producing Party: A Party or Non-Party that produces Disclosure or
                                     27            Discovery Material in this Action.
                                     28

                                           23152.04326\33138202.1
                                                                                           -3-
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 6 of 19 Page ID #:172



                                      1            M.       Professional Vendors: Persons or entities that provide litigation support
                                      2            services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                      3
                                                   demonstrations, and organizing, storing, or retrieving data in any form or
                                      4
                                                   medium) and their employees and subcontractors.
                                      5
                                                   N.       Protected Material: Any Disclosure or Discovery Material that is
                                      6
                                                   designated as “CONFIDENTIAL.”
                                      7
                                      8            O.       Receiving Party: A Party that receives Disclosure or Discovery Material

                                      9            from a Producing Party.
                                     10   IV.      SCOPE
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                     11            A.       The protections conferred by this Stipulation and Order cover not only
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                     12
          LAW OFFICES OF


           P.O. BOX 1028




                                                   Protected Material (as defined above in Section II), but also (1) any information
                                     13
                                                   copied or extracted from Protected Material; (2) all copies, excerpts, summaries,
                                     14
                                                   or compilations of Protected Material; and (3) any testimony, conversations, or
                                     15
                                     16            presentations by Parties or their Counsel that might reveal Protected Material.

                                     17            B.       Any use of Protected Material at trial shall be governed by the orders of

                                     18            the trial judge. This Order does not govern the use of Protected Material at trial.
                                     19   V.       DURATION
                                     20
                                                   A.       Once a case proceeds to trial, all of the information that was designated as
                                     21
                                                   confidential or maintained pursuant to this Protective Order becomes public and
                                     22
                                                   will be presumptively available to all members of the public, including the press,
                                     23
                                     24            unless compelling reasons supported by specific factual findings to proceed

                                     25            otherwise are made to the trial judge in advance of the trial. See Kamakana v. City

                                     26            and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing
                                     27            “good cause” showing for sealing documents produced in discovery from
                                     28

                                           23152.04326\33138202.1
                                                                                          -4-
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 7 of 19 Page ID #:173



                                      1            “compelling reasons” standard when merits-related documents are part of court
                                      2            record). Accordingly, the terms of this Protective Order do not extend beyond the
                                      3
                                                   commencement of the trial.
                                      4
                                          VI.      DESIGNATING PROTECTED MATERIAL
                                      5
                                                   A.       Exercise of Restraint and Care in Designating Material for Protection
                                      6
                                                            1.      Each Party or Non-Party that designates information or items for
                                      7
                                      8                     protection under this Order must take care to limit any such designation to

                                      9                     specific material that qualifies under the Section II. . The Designating
                                     10                     Party must designate for protection only those parts of material,
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                     11                     documents, items, or oral or written communications that qualify so that
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                     12
          LAW OFFICES OF


           P.O. BOX 1028




                                                            other portions of the material, documents, items, or communications for
                                     13
                                                            which protection is not warranted are not swept unjustifiably within the
                                     14
                                                            ambit of this Order.
                                     15
                                     16                     2.      Mass, indiscriminate, or routinized designations are prohibited.

                                     17                     Designations that are shown to be clearly unjustified or that have been

                                     18                     made for an improper purpose (e.g., to unnecessarily encumber the case
                                     19                     development process or to impose unnecessary expenses and burdens on
                                     20
                                                            other parties) may expose the Designating Party to sanctions.
                                     21
                                                            3.      If it comes to a Designating Party’s attention that information or
                                     22
                                                            items that it designated for protection do not qualify for protection, that
                                     23
                                     24                     Designating Party must promptly notify all other Parties that it is

                                     25                     withdrawing the inapplicable designation.

                                     26
                                     27
                                     28

                                           23152.04326\33138202.1
                                                                                           -5-
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 8 of 19 Page ID #:174



                                      1            B.       Manner and Timing of Designations
                                      2                     1.      Except as otherwise provided in this Order (see, e.g., Section B(2)(b)
                                      3
                                                            below), or as otherwise stipulated or ordered, Disclosure or Discovery
                                      4
                                                            Material that qualifies for protection under this Order must be clearly so
                                      5
                                                            designated before the material is disclosed or produced.
                                      6
                                                            2.      Designation in conformity with this Order requires the following:
                                      7
                                      8                             a.     For information in documentary form (e.g., paper or

                                      9                             electronic documents, but excluding transcripts of depositions or
                                     10                             other pretrial or trial proceedings), that the Producing Party affix at
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                     11                             a minimum, the legend “CONFIDENTIAL” (hereinafter
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                     12
          LAW OFFICES OF


           P.O. BOX 1028




                                                                    “CONFIDENTIAL legend”), to each page that contains protected
                                     13
                                                                    material. If only a portion or portions of the material on a page
                                     14
                                                                    qualifies for protection, the Producing Party also must clearly
                                     15
                                     16                             identify the protected portion(s) (e.g., by making appropriate

                                     17                             markings in the margins).

                                     18                             b.     A Party or Non-Party that makes original documents
                                     19                             available for inspection need not designate them for protection until
                                     20
                                                                    after the inspecting Party has indicated which documents it would
                                     21
                                                                    like copied and produced. During the inspection and before the
                                     22
                                                                    designation, all of the material made available for inspection shall be
                                     23
                                     24                             deemed “CONFIDENTIAL.” After the inspecting Party has

                                     25                             identified the documents it wants copied and produced, the

                                     26                             Producing Party must determine which documents, or portions
                                     27                             thereof, qualify for protection under this Order. Then, before
                                     28

                                           23152.04326\33138202.1
                                                                                           -6-
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 9 of 19 Page ID #:175



                                      1                             producing the specified documents, the Producing Party must affix
                                      2                             the “CONFIDENTIAL legend” to each page that contains Protected
                                      3
                                                                    Material. If only a portion or portions of the material on a page
                                      4
                                                                    qualifies for protection, the Producing Party also must clearly
                                      5
                                                                    identify the protected portion(s) (e.g., by making appropriate
                                      6
                                                                    markings in the margins).
                                      7
                                      8                             c.     For testimony given in depositions, that the Designating

                                      9                             Party identify the Disclosure or Discovery Material on the record,
                                     10                             before the close of the deposition all protected testimony.
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                     11                             d.     For information produced in form other than document and
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                     12
          LAW OFFICES OF


           P.O. BOX 1028




                                                                    for any other tangible items, that the Producing Party affix in a
                                     13
                                                                    prominent place on the exterior of the container or containers in
                                     14
                                                                    which the information is stored the legend “CONFIDENTIAL.” If
                                     15
                                     16                             only a portion or portions of the information warrants protection,

                                     17                             the Producing Party, to the extent practicable, shall identify the

                                     18                             protected portion(s).
                                     19            C.       Inadvertent Failure to Designate
                                     20
                                                            1.      If timely corrected, an inadvertent failure to designate qualified
                                     21
                                                            information or items does not, standing alone, waive the Designating
                                     22
                                                            Party’s right to secure protection under this Order for such material. Upon
                                     23
                                     24                     timely correction of a designation, the Receiving Party must make

                                     25                     reasonable efforts to assure that the material is treated in accordance with

                                     26                     the provisions of this Order.
                                     27
                                     28

                                           23152.04326\33138202.1
                                                                                            -7-
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 10 of 19 Page ID #:176



                                       1   VII.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                       2            A.       Timing of Challenges
                                       3
                                                             1.       Any party or Non-Party may challenge a designation of
                                       4
                                                             confidentiality at any time that is consistent with the Court’s Scheduling
                                       5
                                                             Order.
                                       6
                                                    B.       Meet and Confer
                                       7
                                       8                     1.       The Challenging Party shall initiate the dispute resolution process

                                       9                     under Local Rule 37.1 et seq.
                                      10            C.       The burden of persuasion in any such challenge proceeding shall be on the
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                      11            Designating Party. Frivolous challenges, and those made for an improper purpose
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                      12
          LAW OFFICES OF


           P.O. BOX 1028




                                                    (e.g., to harass or impose unnecessary expenses and burdens on other parties)
                                      13
                                                    may expose the Challenging Party to sanctions. Unless the Designating Party has
                                      14
                                                    waived or withdrawn the confidentiality designation, all parties shall continue to
                                      15
                                      16            afford the material in question the level of protection to which it is entitled under

                                      17            the Producing Party’s designation until the Court rules on the challenge.

                                      18   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
                                      19            A.       Basic Principles
                                      20
                                                             1.       A Receiving Party may use Protected Material that is disclosed or
                                      21
                                                             produced by another Party or by a Non-Party in connection with this
                                      22
                                                             Action only for prosecuting, defending, or attempting to settle this Action.
                                      23
                                      24                     Such Protected Material may be disclosed only to the categories of persons

                                      25                     and under the conditions described in this Order. When the Action has

                                      26                     been terminated, a Receiving Party must comply with the provisions of
                                      27                     Section XIV below.
                                      28

                                            23152.04326\33138202.1
                                                                                             -8-
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 11 of 19 Page ID #:177



                                       1                     2.      Protected Material must be stored and maintained by a Receiving
                                       2                     Party at a location and in a secure manner that ensures that access is
                                       3
                                                             limited to the persons authorized under this Order.
                                       4
                                                    B.       Disclosure of “CONFIDENTIAL” Information or Items
                                       5
                                                             1.      Unless otherwise ordered by the Court or permitted in writing by the
                                       6
                                                             Designating Party, a Receiving Party may disclose any information or item
                                       7
                                       8                     designated “CONFIDENTIAL” only to:

                                       9                             a.     The Receiving Party’s Outside Counsel of Record in this
                                      10                             Action, as well as employees of said Outside Counsel of Record to
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                      11                             whom it is reasonably necessary to disclose the information for this
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                      12
          LAW OFFICES OF


           P.O. BOX 1028




                                                                     Action;
                                      13
                                                                     b.     The officers, directors, and employees (including House
                                      14
                                                                     Counsel) of the Receiving Party to whom disclosure is reasonably
                                      15
                                      16                             necessary for this Action;

                                      17                             c.     Experts (as defined in this Order) of the Receiving Party to

                                      18                             whom disclosure is reasonably necessary for this Action and who
                                      19                             have signed the “Acknowledgment and Agreement to Be Bound”
                                      20
                                                                     (Exhibit A);
                                      21
                                                                     d.     The Court and its personnel;
                                      22
                                                                     e.     Court reporters and their staff;
                                      23
                                      24                             f.     Professional jury or trial consultants, mock jurors, and

                                      25                             Professional Vendors to whom disclosure is reasonably necessary or

                                      26                             this Action and who have signed the “Acknowledgment and
                                      27                             Agreement to be Bound” attached as Exhibit A hereto;
                                      28

                                            23152.04326\33138202.1
                                                                                            -9-
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 12 of 19 Page ID #:178



                                       1                             g.    The author or recipient of a document containing the
                                       2                             information or a custodian or other person who otherwise possessed
                                       3
                                                                     or knew the information;
                                       4
                                                                     h.    During their depositions, witnesses, and attorneys for
                                       5
                                                                     witnesses, in the Action to whom disclosure is reasonably necessary
                                       6
                                                                     provided: (i) the deposing party requests that the witness sign the
                                       7
                                       8                             “Acknowledgment and Agreement to Be Bound;” and (ii) they will

                                       9                             not be permitted to keep any confidential information unless they
                                      10                             sign the “Acknowledgment and Agreement to Be Bound,” unless
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                      11                             otherwise agreed by the Designating Party or ordered by the Court.
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                      12
          LAW OFFICES OF


           P.O. BOX 1028




                                                                     Pages of transcribed deposition testimony or exhibits to depositions
                                      13
                                                                     that reveal Protected Material may be separately bound by the court
                                      14
                                                                     reporter and may not be disclosed to anyone except as permitted
                                      15
                                      16                             under this Stipulated Protective Order; and

                                      17                             i.    Any mediator or settlement officer, and their supporting

                                      18                             personnel, mutually agreed upon by any of the parties engaged in
                                      19                             settlement discussions.
                                      20
                                           IX.      PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED
                                      21
                                                    IN OTHER LITIGATION
                                      22
                                                    A.       If a Party is served with a subpoena or a court order issued in other
                                      23
                                      24            litigation that compels disclosure of any information or items designated in this

                                      25            Action as “CONFIDENTIAL,” that Party must:

                                      26                     1.      Promptly notify in writing the Designating Party. Such notification
                                      27                     shall include a copy of the subpoena or court order;
                                      28

                                            23152.04326\33138202.1
                                                                                           - 10 -
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 13 of 19 Page ID #:179



                                       1                     2.      Promptly notify in writing the party who caused the subpoena or
                                       2                     order to issue in the other litigation that some or all of the material covered
                                       3
                                                             by the subpoena or order is subject to this Protective Order. Such
                                       4
                                                             notification shall include a copy of this Stipulated Protective Order; and
                                       5
                                                             3.      Cooperate with respect to all reasonable procedures sought to be
                                       6
                                                             pursued by the Designating Party whose Protected Material may be
                                       7
                                       8                     affected.

                                       9            B.       If the Designating Party timely seeks a protective order, the Party served
                                      10            with the subpoena or court order shall not produce any information designated in
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                      11            this action as “CONFIDENTIAL” before a determination by the Court from which
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                      12
          LAW OFFICES OF


           P.O. BOX 1028




                                                    the subpoena or order issued, unless the Party has obtained the Designating
                                      13
                                                    Party’s permission. The Designating Party shall bear the burden and expense of
                                      14
                                                    seeking protection in that court of its confidential material and nothing in these
                                      15
                                      16            provisions should be construed as authorizing or encouraging a Receiving Party in

                                      17            this Action to disobey a lawful directive from another court.

                                      18   X.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                      19            PRODUCED IN THIS LITIGATION
                                      20
                                                    A.       The terms of this Order are applicable to information produced by a Non-
                                      21
                                                    Party in this Action and designated as “CONFIDENTIAL.” Such information
                                      22
                                                    produced by Non-Parties in connection with this litigation is protected by the
                                      23
                                      24            remedies and relief provided by this Order. Nothing in these provisions should be

                                      25            construed as prohibiting a Non-Party from seeking additional protections.

                                      26            B.       In the event that a Party is required, by a valid discovery request, to
                                      27            produce a Non-Party’s confidential information in its possession, and the Party is
                                      28

                                            23152.04326\33138202.1
                                                                                           - 11 -
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 14 of 19 Page ID #:180



                                       1            subject to an agreement with the Non-Party not to produce the Non-Party’s
                                       2            confidential information, then the Party shall:
                                       3
                                                             1.      Promptly notify in writing the Requesting Party and the Non-Party
                                       4
                                                             that some or all of the information requested is subject to a confidentiality
                                       5
                                                             agreement with a Non-Party;
                                       6
                                                             2.      Promptly provide the Non-Party with a copy of the Stipulated
                                       7
                                       8                     Protective Order in this Action, the relevant discovery request(s), and a

                                       9                     reasonably specific description of the information requested; and
                                      10                     3.      Make the information requested available for inspection by the Non-
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                      11                     Party, if requested.
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                      12
          LAW OFFICES OF


           P.O. BOX 1028




                                                    C.       If the Non-Party fails to seek a protective order from this court within 14
                                      13
                                                    days of receiving the notice and accompanying information, the Receiving Party
                                      14
                                                    may produce the Non-Party’s confidential information responsive to the discovery
                                      15
                                      16            request. If the Non-Party timely seeks a protective order, the Receiving Party

                                      17            shall not produce any information in its possession or control that is subject to the

                                      18            confidentiality agreement with the Non-Party before a determination by the court.
                                      19            Absent a court order to the contrary, the Non-Party shall bear the burden and
                                      20
                                                    expense of seeking protection in this court of its Protected Material.
                                      21
                                           XI.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                      22
                                                    A.       If a Receiving Party learns that, by inadvertence or otherwise, it has
                                      23
                                      24            disclosed Protected Material to any person or in any circumstance not authorized

                                      25            under this Stipulated Protective Order, the Receiving Party must immediately (1)

                                      26            notify in writing the Designating Party of the unauthorized disclosures, (2) use its
                                      27            best efforts to retrieve all unauthorized copies of the Protected Material, (3)
                                      28

                                            23152.04326\33138202.1
                                                                                          - 12 -
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 15 of 19 Page ID #:181



                                       1            inform the person or persons to whom unauthorized disclosures were made of all
                                       2            the terms of this Order, and (4) request such person or persons to execute the
                                       3
                                                    “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit
                                       4
                                                    A.
                                       5
                                           XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                       6
                                                    PROTECTED MATERIAL
                                       7
                                       8            A.       When a Producing Party gives notice to Receiving Parties that certain

                                       9            inadvertently produced material is subject to a claim of privilege or other
                                      10            protection, the obligations of the Receiving Parties are those set forth in Federal
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                      11            Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                      12
          LAW OFFICES OF


           P.O. BOX 1028




                                                    whatever procedure may be established in an e-discovery order that provides for
                                      13
                                                    production without prior privilege review. Pursuant to Federal Rule of Evidence
                                      14
                                                    502(d) and (e), insofar as the parties reach an agreement on the effect of
                                      15
                                      16            disclosure of a communication or information covered by the attorney-client

                                      17            privilege or work product protection, the parties may incorporate their agreement

                                      18            in the Stipulated Protective Order submitted to the Court.
                                      19   XIII. MISCELLANEOUS
                                      20
                                                    A.       Right to Further Relief
                                      21
                                                             1.      Nothing in this Order abridges the right of any person to seek its
                                      22
                                                             modification by the Court in the future.
                                      23
                                      24            B.       Right to Assert Other Objections

                                      25                     1.      By stipulating to the entry of this Protective Order, no Party waives

                                      26                     any right it otherwise would have to object to disclosing or producing any
                                      27                     information or item on any ground not addressed in this Stipulated
                                      28

                                            23152.04326\33138202.1
                                                                                           - 13 -
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 16 of 19 Page ID #:182



                                       1                     Protective Order. Similarly, no Party waives any right to object on any
                                       2                     ground to use in evidence of any of the material covered by this Protective
                                       3
                                                             Order.
                                       4
                                                    C.       Filing Protected Material
                                       5
                                                             1.       A Party that seeks to file under seal any Protected Material must
                                       6
                                                             comply with Civil Local Rule 79-5. Protected Material may only be filed
                                       7
                                       8                     under seal pursuant to a court order authorizing the sealing of the specific

                                       9                     Protected Material at issue. If a Party's request to file Protected Material
                                      10                     under seal is denied by the Court, then the Receiving Party may file the
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                      11                     information in the public record unless otherwise instructed by the Court.
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                      12
          LAW OFFICES OF




                                           XIV. FINAL DISPOSITION
           P.O. BOX 1028




                                      13
                                                    A.       After the final disposition of this Action, as defined in Section V, within
                                      14
                                                    sixty (60) days of a written request by the Designating Party, each Receiving Party
                                      15
                                      16            must return all Protected Material to the Producing Party or destroy such

                                      17            material. As used in this subdivision, “all Protected Material” includes all copies,

                                      18            abstracts, compilations, summaries, and any other format reproducing or
                                      19            capturing any of the Protected Material. Whether the Protected Material is
                                      20
                                                    returned or destroyed, the Receiving Party must submit a written certification to
                                      21
                                                    the Producing Party (and, if not the same person or entity, to the Designating
                                      22
                                                    Party) by the 60 day deadline that (1) identifies (by category, where appropriate)
                                      23
                                      24            all the Protected Material that was returned or destroyed and (2) affirms that the

                                      25            Receiving Party has not retained any copies, abstracts, compilations, summaries

                                      26            or any other format reproducing or capturing any of the Protected Material.
                                      27            Notwithstanding this provision, Counsel are entitled to retain an archival copy of
                                      28

                                            23152.04326\33138202.1
                                                                                            - 14 -
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 17 of 19 Page ID #:183



                                       1            all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
                                       2            memoranda, correspondence, deposition and trial exhibits, expert reports,
                                       3
                                                    attorney work product, and consultant and expert work product, even if such
                                       4
                                                    materials contain Protected Material. Any such archival copies that contain or
                                       5
                                                    constitute Protected Material remain subject to this Protective Order as set forth
                                       6
                                                    in Section V.
                                       7
                                       8            B.       Any violation of this Order may be punished by any and all appropriate

                                       9            measures including, without limitation, contempt proceedings and/or monetary
                                      10            sanctions.
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                      11
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                      12
          LAW OFFICES OF




                                           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
           P.O. BOX 1028




                                      13
                                      14   Dated: 7/27/20                                    /s/
                                                                                       DAVID E. MASTAGNI
                                      15                                               ISAAC S. STEVENS
                                      16                                               TASHAYLA D. BILLINGTON
                                                                                       JOEL M. WEINSTEIN
                                      17                                               Attorneys for Plaintiffs

                                      18
                                           Dated: 7/27/20                                         /s/
                                      19                                               CYNTHIA M. GERMANO
                                                                                       ROGER K. CRAWFORD
                                      20                                               BEN CARNEY
                                                                                       Attorneys for Defendant
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                            23152.04326\33138202.1
                                                                                         - 15 -
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 18 of 19 Page ID #:184



                                       1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                       2
                                       3   Dated: July 29, 2020
                                                                              HONORABLE SHERI PYM
                                       4                                      United States Magistrate Judge

                                       5
                                       6
                                       7
                                       8
                                       9
                                      10
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                      11
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                      12
          LAW OFFICES OF


           P.O. BOX 1028




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                            23152.04326\33138202.1
                                                                               - 16 -
                                    Case 5:20-cv-00776-JGB-SP Document 17 Filed 07/29/20 Page 19 of 19 Page ID #:185



                                       1                                 EXHIBIT A
                                                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                       2
                                       3
                                                    I,                                  [print or type full name], of Mastagni Holstedt,
                                       4
                                           A.P.C., 1912 “I” Street, Sacramento, California 95811, declare under penalty of perjury
                                       5
                                           that I have read in its entirety and understand the Stipulated Protective Order that was
                                       6
                                           issue by the United States District Court for the Central District of California on
                                       7
                                       8   _______________ in the case of Richard Aragon, et al. v. City of Colton, Case No.

                                       9   5:20-CV-00776-DDP-SPx. I agree to comply with and to be bound by all the terms of this
                                      10   Stipulated Protective Order and I understand and acknowledge that failure to so comply
3390 UNIVERSITY AVENUE, 5TH FLOOR




                                      11
                                           could expose me to sanctions and punishment in the nature of contempt. I solemnly
      BEST BEST & KRIEGER LLP


        RIVERSIDE, CA 92502




                                      12
          LAW OFFICES OF


           P.O. BOX 1028




                                           promise that I will not disclose in any manner any information or item that is subject to
                                      13
                                           this Stipulated Protective Order to any person or entity except in strict compliance with
                                      14
                                           the provisions of this Order.
                                      15
                                      16            I further agree to submit to the jurisdiction of the United States District Court for

                                      17   the Central District of California for the purpose of enforcing the terms of this Stipulated

                                      18   Protective Order, even if such enforcement proceedings occur after termination of this
                                      19   action. I hereby appoint                                   [print or type full name] of
                                      20
                                                                         [print or type full address and telephone number] as my
                                      21
                                           California agent for service of process in connection with this action or any proceedings
                                      22
                                           related to enforcement of this Stipulated Protective Order.
                                      23
                                      24   Date:

                                      25   City and State where sworn and signed:

                                      26   Printed Name:
                                      27   Signature:
                                      28

                                            23152.04326\33138202.1
                                                                                         - 17 -
